Title: Invoice from Robert Cary & Company, 3 December 1771
From: Robert Cary & Company
To: Washington, George



London 3d Decr 1771

Invoice of Cost & Charges of Goods Ship’d on Board the Trimley James Page Comr for Virginia upon the Account & Risque of Colo. George Washington & to him Consignd


Theoa Crowley & Co. Iron


Cask
. 2. 0


5 M Sadlers Tacks 1/1
. 5. 5


20 M 3d. Nails 1/6½
1.10.10


27 M 8d. Ditto 3/11
5. 5. 9


A Cask
. 2.  


12 M 20d. Nails 7/
4. 4. 0


A Cask
. 2. 8


3 large Broad Axes A 3/8
.11.  


3 Ditto Ditto B 4/
.12.  


3 Cowpers Ditto 3/
. 9.  


3 Ditto Adzes 2/
. 6.  


3 Ditto Howells 1/3
. 3. 9


2 Ditto Bung Borers 3/6
. 7.  


2 pr Cowpers Steel Compasses with Sweeps 4/
. 8.  


1½ dozn Smiths Warding Files sorted 1/6
. 2. 3


1 doz. Smiths ½ rd Files
. 4. 0


1 dozn Do large 3 Sqr Do
.12.  


1 dozn Do Flat Do
.16.  


4 Smiths Rubber Files A
. 5. 4


4 Ditto Do B
. 7.  


4 Ditto Do C
.12.  


2 Fine Secret Padlocks with bright hard Shackles & Keys
. 7.  


6 Strong London Stock Locks wt. Pipe Keys, Bars & Screws Comp.
1.10. 0


3 large brass Bull Cocks 6/6
.19. 6


A Cask
. 3.  


3 C Chalk 2/6
. 7. 6


Bundle Canvas &ca
. 3.  


18 long Corn Scythes with Sneads furniture & 3 Stones to each 4/3
3.16. 6


1 Bundle German Steel 1 C 0 Q. 1 lb.
2.18. 6



Dennis &ca Sad[d]l[er]y


2 Casks
. 9.  


A Very best Hogskin Huntg Saddle, full Welted, with Stirps Plated with Silver, 2 Linnen Girths, & Cirsingle & candle Dockd Crupper, a very best Oild Leather Pelham Bridle the Bitt Plated with Silver, & the front dble Capt with Silk
4. 6. 0


A Large Superfine blue Cloth New Market Sadle Cloth, trimd wt. 2 Superfine white Cloth Borders, stitchd with Silk, leathr Flaps &ca
1. 7. 0


A Very best Pistol Machine
1. 0. 0


A large best Portmanteau Saddle, with Furniture & Mail Pillion, with Cruppr & 2 pr of Mail straps
1. 8. 0


6 Strong leather Collars with throats and Fronts @ 3/
.18.  


2 pair of Strong Stirrup Leathers
. 3.  


2 Cruppers
. 1. 6


6 Best Girths lind with Neats Leather
. 9.  


2 best brd Woolen Cirsingles Lind wt. neats Leathr with Steel buckles & Straps
. 4. 8


A Blue Cloth Cloak bag lind with Canvas, & canvas Pocket, bound with a brd worsted Lace
.13. 6


8 Leather Draft Horse Collrs
1. 5. 4


1 Dozn Plow Bridles wt. hemp Reins
1. 0. 0


Bradshaw &ca Seins


A Cask
.10.  


A Sein 75 fathom long 10 ft Deep in the Middle, 8 feet at the ends, the Meshes made for the Herring Fishery, the Corks 2½ feet assunder & the Leads 5 feet apart made of the best 3 Strd Ld Sein Twine & Tanned
11.10. 0


2 Coils of Rope 1.0.19 1.0.17 2.1.8 @ 45/
5. 4. 6


3 Deep Sea Lines 50 fath: ea.
.12.  


2 Coils of Rope 1.0.16 1.0.14 2.1.2 @ 45/
5. 2. 1


A Matt & Cord
. 1.  


Eleanr Brown Corks


10 Groce of Corks @ 2/
1. 0. 0


Bag
. . 6. 


John Walker Sugar


A Cask
. 3.  


12 dble Loaves 0.3.12 @ 92/
3.18.11


12 Single Do 1.2.26 72/
6. 4. 9



Mary Vaughan Sieves


Bundles Mattg &ca
. 9.  


1 Dozn Iron Wheat Sieves in Deep Rims @ 3/6 each
2. 2. 0


Adam Dennis Windw Gl[ass]


A Box
. 3. 9


100 Sqrs best London Crown Glass 69 ft @ 11d.
3. 3. 3


100 Sqrs Green Glass 55 ft. @ 4
.18. 6


10 lbs. of Putty & Bladder
. 3. 6


Glover & Strothoff Linn


A Bale &ca
. 4. 6


7 ps. 783 Ells Hempen @ 8½
27.14. 7


6 p. 433 Ans brown Rolls 216½ Ells 2 prCt 212 Ells @ 4¾
4. 3.11


1 ps. Hessen Wrapper
.19.  


Leaver Legg Cloth


A Bale & Packg
. 5.  


1 ps. drab col[ore]d Cloth 26 yds 8/6
11. 1. 0


18½ yds Scarlet Do 10/
9. 5. 0


2 ps. Scarlet Callim[anc]a 40 yds 43/6
4. 7. 0


26¾ yds bro: Duffield 3/
4. 0. 3


11½ Mohair Twist
.11. 6


4 Oz. Scarlet Do
. 6.  


Silk Twist
1. 8.  


Farrers & Parrett


A Case
. 4. 6


6—½ pint cream Col[ore]d Mugs
. 1. 0


6 Pint Do 2/ 6 Quarts 4/
. 6.  


3—2 Quarts
. 4.  


6 Bottles & 6 Basons
.12.  


6 Dutch Chamber Potts
. 4.  


2—2 gallon Stone Jugs
. 4.  


3 dozn Enameld Wine Glasses
.13. 6


6 Ale Glasses enameld
. 3. 6


Bevan & Son Apethy


A Box
. 1. 6


Glauber Salts 3 lb.
. 3.  


Liquid Laudanum 7d. oz. 4
. 2. 4


Volatile Salts Sal Armoniac 6d. oz. 2
. 1.  


Tinctr Myrhh 3/4 lb. oz. 2
. 3. 9


Caust: Lunar 1/3 oz. 2
. 2. 6


Flaky Manna 6/ lb. 2
.12.  


Venice Treacle 4/ lb.
. 4.  


Diascordium 3/4 lb.
. 3. 4



Gum Camphor 6d. oz. 4
. 2.  


Myrrh 5d. oz. 2
.  .10


Elixer Paragorick 3d. oz. 10
. 2. 6


Spirits Salarm. 3d. oz. 4
. 1. 0


Elixor Vitriol 4d. oz. 4
. 1. 4


Gutta Vita 1/4 oz. 4
. 5. 4


Jesuits Bark Powderd dearer 11/ lbs. 2
1. 2. 0


Oil of Amber 4d. oz. 4
. 1. 4


Flint Bottles stopprs & Potts
. 8. 2


Tyzack Hodges Bottles


Hogsheads
.12.  


63 dozn Bottles best Mld Qts
7. 7. 0


Waterage 3/ Wharfage 1/
. 4.  


Darby & Morgan Blankts


A Bale & Packg
. 4. 0


1 best stripd Blanket £5
5. 0. 0


1½ dozn pr plaid Hose No. 3 11/6
.17. 3


2½ dozn pr Do Do 4 12/6
1.11. 3


4 dozn Do Do 5 13/6
2.14.  


Frans & Jno. Nalder


A Box
. 2. 6


2 dble Gloster Cheess. 40½ lb. 6d.
1. 0. 3


1 Cheshire Do 41½ 5½
.19.  


Mauduit & Co. Woollen


A Bale
. 5.  


2 ps. best Welch Cotton 96 62 158 yds 16d.
10.10. 8


5 ps. yd wide bro: Do 29 30 30 28 26—143 19½
11.12. 4


½ ps. blew Kendal Do for Wrappr
. 4. 6


James Ayres Collars


a Cask
. 3. 6


6 Horse Collars 3/
.18.  


8 Strong Tand Leathr Housgs
1.12.  


Hugh Innes Porter


A Cask
. 7.  


12 dozn old Porter @ 6/6
3.18.  


Wm Maile Oil & P.


A Case & Pottles
.12.  


1 Pottle anchovies
. 8.  


4 Ditto French Olives
1. 0. 0


2 Ditto Walnuts
. 6.  


2 Ditto Capers
. 8.  


A Jug & Basket
. 4. 6


5 Gallons best Lamp Oil @ 2/8
.13. 4



A Hamper
. 1. 2


1 Gall. 1 Pt Sweet Oil @ 9
.10. 2


Bottle
. 1. 0


6 Bottles fine Mustard 10d.
. 5. 0


12 Barls Lampblack 4d.
. 4.  


A Cask
. 2.  


Allum 1.2.14



  1. 2  1.1.12 @ 6/
1. 1. 8


A Chest Cord & Cordg
.17. 6


Josh Middleditch


1 Jarr of Raisons 45¼ 16¼ 29 lb. 52/
.13. 5 1/2


1 Ditto Currants 42.6 13.6 29 52/
.13. 5 1/2


Jordon Almonds 15 20d.
1. 5.  


White Ginger 2 10d.
. 1. 8


Mace ¼ lb.
. 5.  


Nutmegs ¼ lb.
. 2. 4


Cinnamon ¼ lb.
. 4. 6


Cloves ¼ lb.
. 3.  


Salt Petre 10 lb. @ 1/
.10.  


A Jarr
. 3. 6


Thomas Squire Cutlery


1 Dozn pr Chinese green Ivory Table Knives & Fks
1.16.  


1 Dozn pr Ditto Desert
1. 8.  


Stephen Heath Hab[erdasher]y


15 lb. shoe thrd @ 13d.
.16. 3


25 lb. brown Do 18d.
1.17. 6


1 Oz. Supr Coventry blew Do
. 4. 6


1 Groce fine Wire Buttons
. 3.  


1 ps. best London Quality
. 2. 3


1 M London Needles
. 5.  


3 ps. brd rich Ferret 6/6
.19. 6


3 India Fan’s 14d.
. 3. 6


Jonn Coleman Breechs


1 pr Buck Breeches
1. 8.  


P: J. & C. Palmer Silk


10 yds of Pea Green Lustring 5/9
2.17. 6


Wm Weale Candles


1 Candlestick
1. 2. 0


Wm & Edd Loxham Swd Belt


1 Blew Silk Belt with Swivels & Town Lock
.14. 0


Mary Scott & Son Cutlery


4 Horn Poll Combs @ 5/
. 1. 8


2 Tortoiseshell Do 2/
. 4.  



1 Gardeners fine Town made knife with a Saw
. 4. 6


2 Setts of Phlegms 1/
. 2.  


1 dble groce pln Silvr Buttn
. 9.  


James Davis Shoes


8 pr Womens neat rich bla. Calla lind
2. 8.  


2 pr Womens neat Lea. Pumps
. 8. 4


2 pr Ditto Shoes
. 6.  


1 pr rich bla. Sattin lind
.11. 6


	Edwd Gilbert Staty


1 Ledger 8/4 Superfine Demi Ruld 9 lines on a side in vel. Marb: lind Rusa Bands & 2 Strong Clasps
1.16. 6


1 Demi Alphibet to Do 1 Letter on a Leaf in ferrel
. 4.  


5 Qr. Fo. Cap. folio Gilt
. 7. 6


5 Qr. 4to Post Do
. 4. 2


Frans Newbery Books


18to Prayer Book Tate Psalms red Morrocco
. 8.  


1 Burnes Justice 4 Vol. 8to.
1. 4.  


1 Tissets Practice Physk
. 7.  


1 Glass’s Cookery
. 5.  


Box Cord & Cordg
. 7.  


	Thomas Gibson


Makg a blew Cloth Frock
. 8.  


2⅜ yds Suprfine Cloth 18/
2. 2. 9


4 yds fine Shalloon 2/4
. 9. 4


Sleeve Linings & Pockets
. 2. 2


Silk & twist
. 2. 6


Buckram & Stays
. 2. 6


18 best gilt Coat Buttons
. 3. 9


Making a Buff Cassimor Waistcoat
. 4.  


1⅞ of Cassimer 10/
.18. 9


Fine shalloon & Cotton lining & Pockets
. 5. 9


Silk & Twist
. 1. 6


Buckram & Stays
. 1.  


Buttons
. 1.  


1 Yd Green Baise Packg
. 2. 6


	Susan: Thorpe Mill[iner]y


A White Sattin Cloke trimd with edging
2. 4. 0


A Plain Bonnett
.10.  


A Stoma[che]r & Sleeve knots
. 9. 6


A Do Do Do
.10. 6


A Do Do Do
.10. 6


2 Yds bla: velvet Ribn
. 3.  


A Smart Cap
1. 1. 0



A Do Do
1. 1. 0


2 Stomacher Boxes
. 1.  


2 Cap Boxes
. 1. 6


	Vincent Mitchell Buckle


A pr of best mettle Sho. B[uckles]
.10. 6


Thomas Nalder Gloves


2 pr Men’s best st. Topd Buck Gloves 48/
. 8.  


2 pr W[omens] fine Purple Kid Do @ 23/
. 3.10


2 Do Do Mitts 23/
. 3.10


4 Do D. wt grn Kid Do 21/
. 7. 0


Richards &ca Hose


4 pr Womn thrd Hose @ 3/
.12.  


6 pr 4 thd Supfine Do 6/
1.16.  


6 pr Do India Cotton 7/6
2. 5.  


6 pr Mens la: Sup: Do 8/
2. 8.  


2 pr Stout White Silk 16/
1.12.  


2 pr Do Mixd Do 15/
1.10.  


2 pr thrd Gloves 3/6
. 7.  


1 pr white Silk Do 6/
. 6.  


1 Mans fine Hat
1. 0. 0


A Box for the Hatt
.  . 8


Wm Hallier Tin W.


2 Lanthorns 2/3
. 4. 6


Webster & Son W. Keys


3 Watch Keys 1/6
. 4. 6


A Box
. 2. 6


Jno. Didsbury


3 pr dress, & 3 pr Neat Str. Shoes
2.11. 0


1 pr Neat thin Boots Seemd & loopd
1. 8.  


1 pr neat strong dble vampd Do seemd &c.
1.15.  


2 pr Neat Garters, 2 pr Silvr Plated Buckles & seemd Spur Leathr
.12.  


Sundries for L: Washington
4. 5.  


Jno. Stabler Linn


3 ps. Suprfine Flanders Red Ticks @ 36/
5. 8.  


1 ps. Died Rusa Drillg 24¾ 12d.
1. 4. 9


2 ps. Ir. Linn 7/8 Colrane N. 11 52 yds 15d.
3. 5.  


1 ps. fine Do yd Wide N. 34 25 yds 2/6
3. 2. 6


2 ps. Suprfine Do D. 84 50 yd 4/
10.  .  


1 Demi ps. fine Muslin sprigd & stripd 10 yds
2.15.  


20 Supfine Handrs. Purple Chinese Borders 3/3
3. 5.  


1 ps. New Silk Romall 33/
1.13.  



1 ps. Bandannoe
1. 7.  


Case
. 4.  


Edwd Gilbert Cards


6 dozn best Mogul Cards Export 5/6
1.13. 0


Bond
. 5. 6


Cocket & Searchers Fees
. 3.  


Box
. 1.  


Ben Gurden &ca Jewelery


To a Topaz & engraving Coat of Arms on Do
2. 7. 6


To New Bezell & setting gold Seal
.10.  


To a gold Seal wt. the Crest on Do
1.13. 0


To repg gold Watch Chain & 3 New Swivels
1. 3. 0


Entry out, Searchers Fees & Shipg Charges
5.19. 0


Freight primage & Bills of Lading
9.11. 6


Premo of £350 Insurd at 2 prCt & Policy
7. 5. 6


Comn at 2½ prCt
8. 8. 1


Jno. Cooper & Sons Burrs


1 pr French Burr Millstones 4 feet 4 Inchs Diameter—the runnr made Burr edgeways markd as pr Margins
38. 0. 0


Package & Literage
.16.  


Freight & Primage
1. 1.  


Comn 2½ prCt
.19.10



£386. 2. 4


E. Excepted pr Robert Cary & Co.



